Citation Nr: 0408855	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  02-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
prostatitis. 

2.  Entitlement to an increased (compensable) evaluation for 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
January 1982.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 2001, by the Montgomery, Alabama, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
compensable evaluations for prostatitis and duodenal ulcer.  
Following the receipt of additional medical records, a rating 
action of September 2001 confirmed the previous denial of the 
claim for compensable evaluations for prostatitis and 
duodenal ulcer.  The veteran perfected a timely appeal to 
that decision.  The veteran appeared and offered testimony at 
a hearing before a hearing officer at the RO in July 2002.  A 
transcript of the hearing is of record.  Thereafter, by a 
rating action of September 2002, the RO confirmed its 
previous denial of the veteran's claim for compensable 
evaluations for prostatitis and duodenal ulcer.  A 
supplemental statement of the case was issued in October 
2002.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

During the pendency of the veteran's appeal, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  In addition, VA promulgated 
regulations to implement the provisions of the law.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment, as in this case, 
and not yet final as of that date.  38 U.S.C.A. § 5107.  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the veteran's case, it does not appear that the RO has 
provided the veteran with the specific notice to which he is 
entitled under 38 U.S.C.A. § 5103(a) for each of his claims.  
In this regard, the Board points out the evidence that the 
veteran was advised to submit in June 2001 -- evidence of a 
relationship between a current disability and an injury, 
disease, or event in service -- is not relevant to the 
veteran's claims for compensable ratings for prostatitis and 
duodenal ulcer because the veteran has already been granted 
entitlement to service connection for these claims.  Instead, 
as indicated above, consideration is given to whether the 
veteran deserves higher ratings.  

In addition, while a statement of the case was issued in 
April 2002 and a supplemental statement of the case issued in 
October 2002 apprised the veteran of the provisions of 38 
U.S.C.A. § 5103A (West 2002), VA has not informed the veteran 
of the specific information and evidence needed to support 
his specific claims, and the development responsibilities and 
activities of the VA and the veteran.  As such, it does not 
appear that the veteran has received the notice he is due 
under 38 U.S.C.A. § 5103(a).  See Quartuccio, supra.  

A.  Increased rating for prostatitis.

The veteran and his representative contend that his 
prostatitis is more severe than currently evaluated and 
warrants a higher rating.  At his personal hearing in July 
2002, the veteran testified that his service-connected 
prostatitis caused him pain during flare-ups; however, when 
he takes antibiotics, the flare-ups are followed by yeast 
infections that require additional medication.  The veteran 
reported having flare-ups approximately 6 times per year; he 
noted that the flare-ups cause him to miss work 2 to 3 days 
per year.  The veteran also testified that he must stay in 
bed up to 20 hours because of the pain from the flare-ups of 
prostatitis.  

The RO has evaluated the veteran's prostatitis as 
noncompensable under Code 7527, disorders of the prostate 
gland.  38 C.F.R. § 4.115b.  The Code specifies that prostate 
gland injuries, infections, hypertrophy, and post-operative 
residuals are to be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  Voiding 
dysfunction is rated on the basis of urine leakage, frequency 
of urination, or manifestations of obstructed voiding.  38 
C.F.R. § 4.115a.  Evaluation of a disability as urinary tract 
infection is essentially based on the frequency and the 
severity of the disorder.  Id.  

On the occasion of an August 2002 VA examination, the veteran 
reported increased discomfort in the groin and low back areas 
over the past year.  On examination, it was noted that the 
right side of the prostate was boggy and tender, and the left 
side was smooth and firm.  Prostate 1+.  The testicles were 
symmetrical.  There was no evidence of atrophy.  The 
pertinent diagnoses were chronic prostatitis, with mild 
functional loss due to pain, and benign prostatic hypertrophy 
with urinary frequency.  

On October 23, 2002, the veteran was issued a supplemental 
statement of the case, wherein the Decision Review Officer 
determined that there was no evidence of a frequency disorder 
associated with the veteran's prostatitis.  He noted that 
there was an assessment of benign prostatic hypertrophy, 
which accounts for the veteran's reported urinary 
incontinency.  

The Board notes that the principal manifestation associated 
with the veteran's service-connected prostatitis may be 
frequency of urination.  The Board also notes that the VA 
examiner in August 2002 diagnosed the veteran with benign 
prostatic hypertrophy, which is classified as a separate and 
distinct disease entity.  Thus, the veteran's complaints of 
frequency of urination may also be attributed to the benign 
prostatic hypertrophy.  Accordingly, further VA examination 
is required in order to obtain clarification as to all 
current manifestations of the service-connected prostatitis.  

B.  Increased rating for duodenal ulcer.

The veteran essentially contends that his duodenal ulcer is 
more disabling than currently reflected by the 0 percent 
rating.  At his personal hearing in July 2002, the veteran 
reported an increase in indigestion over the past year.  The 
veteran also reported ongoing problems with acid reflux; he 
indicated that he has been on a strict diet for several years 
because of his ulcer.  The veteran also reported occasional 
flare-ups of duodenal ulcer, which require the use of 
antacids.  The veteran reported using over the counter 
medications in an attempt to reduce sensations of reflux.  It 
was argued that the symptoms caused by the veteran's duodenal 
ulcer reflect a disability which more nearly approximates a 
20 percent disability evaluation.  

The veteran's duodenal ulcer has been rated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7305 (2003).  
When a duodenal ulcer is mild with recurring symptoms once or 
twice yearly, a 10 percent rating is assigned.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  For a duodenal ulcer that is 
moderate with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations, a 20 percent rating is 
warranted.  Id.  A moderately severe duodenal ulcer that is 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, is rated 40 percent disabling.  Id.  A severe 
duodenal ulcer with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health is rated 60 
percent disabling.  Id.  

Under the VCAA, the VA has a duty to assist the veteran by 
obtaining a medical examination and opinion where 
appropriate.  Here, the veteran disagrees with the 0 percent 
rating assigned to his disability by the RO and seeks 
compensation at a higher rating.  The testimony and medical 
evidence in the record before the Board establishes that the 
veteran is taking Zantac and Maalox for his duodenal ulcer.  
The veteran reported increase in indigestion over the past 
year, worse after meals; he also reported that he has flare-
ups of problems associated with his duodenal ulcer, which 
requires additional medication.  He also reported being on a 
bland diet.  Additionally, the veteran reported that he has 
acid reflux.  

A VA examination in August 2002 reported that bowel sounds 
were positive in all four quadrants.  There was mild to 
moderate epigastric tenderness on palpation.  The assessment 
was duodenal ulcer, resolved, with increase in acid reflux.  
The examiner, however, did not comment on severity of the 
veteran's service-connected disorder based on the veteran's 
complaints.  As such, the Board finds that the veteran should 
be afforded another examination in order to determine the 
severity of the service-connected duodenal ulcer. 

Accordingly, to ensure that VA has met its duties to notify 
and assist the veteran in developing the evidence pertinent 
to his claim, and to ensure full compliance with due process 
requirements, this case is hereby REMANDED to the RO for the 
following development and consideration: 

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that he is 
expected to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to the 
claims. 

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA as well as non-VA, 
from whom he has received treatment for 
his prostatitis and duodenal ulcer since 
August 2002.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain a copy of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.  Any and all VA treatment 
records not already on file must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  All records obtained should be 
associated with the other evidence in the 
claims file.  

3.  Once the above-requested treatment 
records have been obtained and associated 
with the claims folder, the RO should 
afford the veteran a genitourinary 
examination to determine the current 
severity of his service-connected 
prostatitis.  The claims folder must be 
made available to the examining physician 
in connection with the examination.  All 
appropriate tests and studies should be 
conducted and all clinical findings 
should reported in detail.  The examiner 
should render opinions for the record as 
to whether the veteran's service-
connected prostatitis results in voiding 
dysfunction, and/or urinary frequency, 
and/or obstructed voiding, and/or urinary 
tract infection.  As to each 
classification, the examiner should 
specify the severity thereof.

4.  The RO should also schedule the 
veteran for a VA gastrointestinal 
examination in order to determine the 
severity of his service-connected 
duodenal ulcer.  The claims folder must 
be made available to the examining 
physician in connection with the 
examination.  All indicated tests and 
studies should be accomplished.  The 
report of examination should include a 
detailed description of all pertinent 
clinical manifestations, including the 
veteran's height and weight and whether 
he is anemic.  The examiner must render 
specific findings as to whether the 
veteran's duodenal ulcer is

?	mild, with recurring symptoms once 
or twice a year; 
?	moderate, with recurring episodes 
of severe symptoms two or three 
times a year averaging 10 days in 
duration; or with continuous 
moderate manifestations; 
?	moderately severe with impairment 
of health manifested by anemia and 
weight loss; or recurrent 
incapacitating episodes averaging 
10 days or more in duration at 
least four or more times a year; or 
?	severe, with pain only partially 
relieved by standard ulcer therapy, 
periodic vomiting, recurrent 
hematemesis or melena, with 
manifestations of anemia and weight 
loss productive of definite 
impairment of health.

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
compensable ratings for prostatitis and 
duodenal ulcer.  If the determination 
remains unfavorable to the veteran in any 
way, he and his representative should be 
furnished a supplemental statement of the 
case.  The veteran and his representative 
should then be given the opportunity to 
respond.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


